DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are currently pending
Claims 13-20 are currently withdrawn from considerationClaims 1-12 are currently rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 03/30/2021 and 12/07/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 09/26/2022 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 3 states “and hold fluid from the” and instead should state “and hold the fluid from the” for further clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 2 states “reservoir, sterilization and/or purification mechanism, and solution production therein.” and instead should state “reservoir, the sterilization and/or purification mechanism, and the solution production mechanism therein.” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 5-6 and 10 each state “remove impurities” and instead should state “remove the impurities” for further clarity.  Also, line 17 states “and destroy ozone in the fluid” and instead should state “and destroy the ozone in the fluid” for further clarity.  Furthermore, line 18 states “decompose organic molecules” and instead should state “decompose the organic molecules” for further clarity.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Lines 2-3 states “and destroy ozone in the fluid…and decompose organic molecules” and instead should state “and destroy the ozone in the fluid…and decompose the organic molecules” for further clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 2 states “with the one or more of the solution” and instead should state “with one or more of the solution” for further clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 2 states “mechanism and solution production positioned” and instead should state “mechanism and the solution production mechanism positioned” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“the sterilization and/or purification mechanism being configured to” on line 5 of claim 1, “the solution production mechanism being configured to” on lines 8-9 of claim 1, “the solution production mechanism being configured to” on line 10 of claim 1, “a dispensing mechanism…and configured to dispense” on lines 12-14 of claim 1, “the system is configured to” on line 15 of claim 1, “the controller being configured to” on lines 3-4 of claim 2, “the fluid reservoir being configured to” on line 3 of claim 3, “a pre-filter configured to” on line 3 of claim 7, “a carbon filter…and configured to” on line 5 of claim 7, “a mixed bed resin tank…and configured to” on line 7 of claim 7, “a fines filter…and configured to” on line 9 of claim 7, “a first ultra-violet module…and configured to” on line 11 of claim 7, “an electrodeionization module…and configured to” on lines 14-15 of claim 7, “a second ultra-violet module…and configured to” on lines 16-17 of claim 7, “the first and second ultra-violet modules are configured to” on lines 1-2 of claim 8, “the temperature regulating mechanism is configured to” on lines 3-4 of claim 9, “the solution production mechanism being configured to” on line 14 of claim 10, and “the system is configured to” on line 1 of claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to produce a solution” on line 11.  It is unclear whether Applicant is referring to the same solution as recited on lines 1-2 of claim 1, or a different solution.  Furthermore, claim 1 recites the limitation “and configured to” on line 13.  It is unclear what is configured to dispense, the dispensing mechanism, the sterilization and/or purification mechanism or the solution production mechanism?  Claims 2-12 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "wherein the fluid received by the sterilization and/or purification mechanism…by the sterilization and/or purification mechanism.” on lines 4-6.  It is unclear and confusing what Applicant is trying to claim.  Claim 4 is also rejected since this claim depends on claim 3.
Claim 7 recites the limitation "and configured to remove” on line 5.  It is unclear what is configured to remove, the carbon filter or the pre-filter?  Also, claim 7 recites the limitation “and configured to remove” on lines 7-8.  It is unclear what is configured to remove, the mixed bed resin tank or the carbon filter?  Additionally, claim 7 recites the limitation “and configured to remove” on lines 9-10.  It is unclear what is configured to remove, the fines filter or the mixed bed resin tank?  Furthermore, claim 7 recites the limitation “and configured to disinfect” on lines 11-12.  It is unclear what is configured to disinfect, the first ultra-violet module or the fines filter?  In addition, claim 7 recites the limitation “and configured to substantially deionize” on lines 14-15.  It is unclear what is configured to substantially deionize, the electrodeionization or the first ultra-violet module?  Lastly, claim 7 recites the limitation “and configured to disinfect” on line 17.  It is unclear what is configured to disinfect, the second ultra-violet module or the electrodeionization?  Claim 8 is also rejected since this claim depends on claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,021,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-12 are broad enough and further read by claims 1-25 of U.S. Patent No. 11,021,378.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peabody et al. (U.S. 2002/0162778 A1) (hereinafter “Peabody”).

Regarding Claim 1 (and dependent claims 2-6 and 9-12):
Peabody teaches a system for on-demand delivery of one or more of a sterile fluid and a solution (see FIGS. 1A, 1B and 1C, system automated peritoneal dialysis system and process) (see paragraphs 1, 13, 16 and 34 – “performing continuous peritoneal dialysis…by providing an automated system and process having a large, generally constant supply of unsterilized dialysate ready on demand, wherein the dialysate is sterilized in real-time as the dialysate is delivered to the patient with back-up checks on the sterilization process…”), comprising:
a fluid source (see FIGS. 1 and 1A, tap water 66 and fluid reservoirs 80, 82, 84 and 86) (see paragraph 39 – “provided in reservoirs 80, 82, and 84.  System sterilization component 10 includes a sterilant held in a reservoir 86…”);
a sterilization and/or purification mechanism in fluid communication with the fluid source (see FIGS. 1, 1B and 1C, dialysate preparation component B and sterilization/fill/drain component C), the sterilization and/or purification mechanism being configured to receive fluid from the fluid source and sterilize the received fluid (see paragraphs 34, 40, 44, 48 and 50 – “passed through sterilization/fill/drain component C, and sterilized in real-time during delivery to the patient with checks…sterilization/fill/drain component C includes a real-time, in-line dialysate sterilization unit 12 which preferably includes a primary sterilization filter assembly E and a secondary sterilization filter assembly F for sterilizing the dialysate delivered from mixing vessel 28…”);
a solution production mechanism separate from and in fluid communication with the sterilization and/or purification mechanism (see paragraphs 34, 40, 44, 48 and 50 – “passed through sterilization/fill/drain component C, and sterilized in real-time during delivery to the patient with checks…sterilization/fill/drain component C includes a real-time, in-line dialysate sterilization unit 12 which preferably includes a primary sterilization filter assembly E and a secondary sterilization filter assembly F for sterilizing the dialysate delivered from mixing vessel 28…”), the solution production mechanism being configured to receive the sterile fluid from the sterilization and/or purification mechanism, the solution production mechanism being configured to selectively mix a solute with the received sterile fluid to produce a solution (see paragraphs 34, 40, 44, 48 and 50 – “passed through sterilization/fill/drain component C, and sterilized in real-time during delivery to the patient with checks…sterilization/fill/drain component C includes a real-time, in-line dialysate sterilization unit 12 which preferably includes a primary sterilization filter assembly E and a secondary sterilization filter assembly F for sterilizing the dialysate delivered from mixing vessel 28…”); and
a dispensing mechanism (see FIGS. 1B, delivery vessel 42) in fluid communication with the sterilization and/or purification mechanism and the solution production mechanism and configured to dispense one or more of the sterile fluid and the solution (see FIGS. 14, 41 and 43 – “a delivery vessel is connected to the main outlet port of the sterilization filter assembly for accumulating the sterilized dialysate prior to delivery to the patient…a discard line segment…outlet port 110 is connected to line segment L2 which includes a two-way solenoid valve 116.  Line segment runs between filter assembly E and a delivery vessel 42…the delivery vessel incorporates liquid level sensors 30 and 32 to gauge the amount of fluid being held…the vessel also incorporates a conductivity sensor…”);
wherein the system is configured to deliver one or more of the sterile fluid and the solution after a request is made (see paragraph 8 – “the dialysis fluid is reliably sterilized to provide a generally continuous supply of sterile dialysis fluid available on demand in a quick, simple, cost efficient manner”) (see paragraphs 1, 13, 16 and 34 – “performing continuous peritoneal dialysis…by providing an automated system and process having a large, generally constant supply of unsterilized dialysate ready on demand, wherein the dialysate is sterilized in real-time as the dialysate is delivered to the patient with back-up checks on the sterilization process…”) (see FIGS. 14, 41 and 43 – “a delivery vessel is connected to the main outlet port of the sterilization filter assembly for accumulating the sterilized dialysate prior to delivery to the patient…”).
Although Peabody teaches delivering sterile fluid immediately, Peabody does not explicitly teach delivering sterile fluid immediately to a desired area outside of the system after a request is made, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Peabody to deliver sterile fluid to a desired area outside of the system after a request is made, such as to a user, in order to efficiently and immediately deliver sterile fluid to a human (see paragraph 8 – “the dialysis fluid is reliably sterilized to provide a generally continuous supply of sterile dialysis fluid available on demand in a quick, simple, cost efficient manner”) (see paragraphs 1, 13, 16 and 34 – “performing continuous peritoneal dialysis…by providing an automated system and process having a large, generally constant supply of unsterilized dialysate ready on demand, wherein the dialysate is sterilized in real-time as the dialysate is delivered to the patient with back-up checks on the sterilization process…”) (see FIGS. 14, 41 and 43 – “a delivery vessel is connected to the main outlet port of the sterilization filter assembly for accumulating the sterilized dialysate prior to delivery to the patient…”).


Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner suggests incorporating dependent claim 7 limitation into independent claim 1.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773